Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-15 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to method and apparatus for sidelink connection suspension or release based on different target qualities of different services in a wireless communication system is provided. A first wireless device determines a first target cell quality for a first service related to a first bearer and a second target cell quality for a second service related to a second bearer. The first wireless device suspends at least one of the first bearer and/or the second bearer based on that a result of the measurement on a sidelink connection does not meet at least one of the first target cell quality and/or the second target cell quality.
Prior arts were found for the independent claims as follows:
Reza Moosavi et al. (US 2021/0235340 A1)
Haris Zisimopoulos et al. (US 2016/0021649 A1)
Qian Fan et al. (US 2021/0219105 A1)
Moosavi discloses methods for a user equipment to perform measurements on a 
plurality of target cells in a radio access network.
Zisimopoulos discloses the methods systems and devices relate to techniques 

	Fan discloses communication method that meets QoS requirements of services of different communication types.

Applicant uniquely claimed the below distinct features in independent claims 1 and 15 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A method for a first wireless device in a wireless communication system, the method comprising: 
establishing a first bearer for a first service and a second bearer for a second service on a sidelink connection with a second wireless device; 
determining a first target cell quality for the first service and a second target cell quality for the second service; 
performing measurement on the sidelink connection; 
suspending at least one of the first bearer and/or the second bearer based on that a result of the measurement on the sidelink connection does not meet at least one of the first target cell quality and/or the second target cell quality.
 	Claim 15:
 	A first wireless device in a wireless communication system, the first wireless device comprising: 
at least one transceiver; 
at least processor; and 

establishing a first bearer for a first service and a second bearer for a second service on a sidelink connection with a second wireless device; 
determining a first target cell quality for the first service and a second target cell quality for the second service; 
performing measurement on the sidelink connection; 
suspending at least one of the first bearer and/or the second bearer based on that a result of the measurement on the sidelink connection does not meet at least one of the first target cell quality and/or the second target cell quality.	
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412